Citation Nr: 9912137	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-11 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from April to September 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  This case was previously remanded by the 
Board for further development in February 1997.  With respect 
to this certified issue, that development has been completed 
and that issue is now ready for appellate review.

The Board noted in its February 1997 remand that following 
the issuance of the RO's January 1994 rating decision 
denying, inter alia, service connection for an acquired foot 
deformity, the veteran and his representative expressed a 
desire to appeal that issue to the Board.  The RO was 
requested to undertake appropriate action in order to develop 
that issue.  However, no supplemental statement of the case 
addressing the issue of service connection for an acquired 
foot deformity has yet been issued.  This matter is again 
referred to the RO for the issuance of a statement of the 
case addressing the foot disability issue and notification of 
the veteran of his the steps he needs to take should he wish 
to perfect an appeal of that issue.


FINDINGS OF FACT

1. The veteran's current back disability, diagnosed as 
degenerative disc disease at L5-S1 with low back pain, 
limitation of motion, radiculopathy, and scoliosis of the 
lumbar spine, is not shown to be clinically linked to 
service or any incident of service.

2. Scoliosis of the dorsal lumbar spine was noted in the 
veteran's April 1952 enlistment examination report.

3. Pre-existing scoliosis did not undergo a permanent 
increase in severity during the veteran's active duty 
service.


CONCLUSION OF LAW

Current back disability was not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim on appeal is well grounded according to 
38 U.S.C.A. § 5107(a); his claim is plausible and capable of 
substantiation.  The Board is satisfied that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required in order to comply with 38 
U.S.C.A. § 5107 (a).

At his video conference hearing before the undersigned Member 
of the Board in January 1999, the veteran testified that he 
had injured his back in service while unloading frozen beef 
in July 1952.  The veteran stated that he had been 
hospitalized for back symptoms for approximately a one-month 
period during July and August of 1952 at Lowry Air Force Base 
in Denver, Colorado.  He asserted that he has suffered 
continual back pain since the inservice injury.  Other 
pertinent testimony provided by the veteran included the fact 
that he did not seek immediate treatment for his back 
symptoms within the year following his separation from 
service, but that he did receive chiropractic treatment for 
flare ups of his back pain after the one-year period 
following service separation.  He reported that he was denied 
employment by the Texaco Corporation in 1952 due to his 
history of back injury.

The veteran's April 1952 enlistment examination resulted in 
findings of bilateral pes cavus and scoliosis of the lumbar 
spine (less than one inch to the left, postural and not 
symptomatic).  His May 1952 enlistment examination report 
lists only primary pes cavus as an abnormality.  No inservice 
inpatient treatment records are associated with the claims 
file, however, an outpatient service report is of record.  
That report shows entries from the Lowry Air Force Base 
Hospital Orthopedic Clinic dated in July 1952.  They reveal 
that the veteran was seen on two occasions for his foot 
problem and a painful back; partial relief from the back pain 
was reported with the use of arch supports.  The report does 
state that the veteran was admitted to the hospital for 
Medical Board proceeding regarding his pes cavus.  The 
summary of the hospitalization states that he had a history 
of painful feet since early adolescence and that the symptoms 
had been aggravated by the stress of enforced walking.  
Associated secondary backache was also noted, and symptoms 
were reported to have been extreme requiring medical 
attention the week before hospital admission for the Medical 
Board.  Examination while the veteran was an inpatient 
revealed slight limitation of flexion of the back due to 
pain.  The discharging examiner determined that the veteran 
had a lesion existing prior to service which could be 
aggravated by further military duty, and, therefore, should 
proceed to a Medical Board for possible separation.  The 
examiner described the disability as moderate.  The 
concluding diagnosis was Talipes cavus of indeterminate 
cause.  The Medical Board disposition report states that the 
veteran suffered from Talipes cavus of unknown cause and the 
this condition existed prior to service and was not 
aggravated by service.  Medical discharge was recommended.  
His separation examination report states that the veteran was 
hospitalized for 13 days for Physical Evaluation Board 
proceedings and that he suffered from painful joints due to 
high arch and a short foot which pulled muscles in the back 
of his leg; associated leg cramps were also noted.  There was 
no specific mention of back impairment.  

The record contains no evidence of post-service medical 
treatment until 1989 when the veteran was treated for hand 
disability and diabetes.  A November 1989 physician's report 
states that the veteran's past medical history was 
significant for numbness of the left upper extremity, face , 
and chest; diabetic retinopathy; diabetic neuropathy; and 
Duptryen's contractions in both hands.  No mention was made 
of a history of back disability.  

A Social Security Administration (SSA) decision states that 
the veteran was deemed eligible for SSA disability benefits 
as of April 1989.  The specified basis for this decision were 
the veteran's severe poorly controlled diabetes and its 
associated complications.  

The veteran underwent a VA special orthopedic evaluation in 
September 1992, during which he reported that he had been 
hospitalized for 5-6 months and that he was paralyzed from 
the waist down.  The veteran reported he was thought to have 
a slipped disc at the time but that he opted not to have 
surgery.  He complained of current low back injury when in a 
half-stooped position, accompanied by tingling of the left 
thigh area.  The veteran also reported aggravated low back 
pain with prolonged sitting or standing, as well as a 
shooting pain down the left leg; he reported that he could 
not bend or pick up grocery items due to pain.  After full 
physical examination, the examiner diagnosed chronic low back 
pain, secondary to injury with possible intervertebral disc 
disease of the lumbar spine with limitation of motion and 
signs of radiculopathy.  X-rays were said to show disc 
disease of L5-S1.  

The veteran has submitted a letter from his brother 
corroborating his reports of inservice back injury in July 
1952.  His brother reported that since the time of the injury 
the veteran has not been able to engage in any form of job 
that requires lifting, stooping, or bending.

Following the February 1997 Board remand for further 
development, the veteran underwent VA examination in March 
1997.  According to the report from that examination, the 
examiner reviewed the veteran's claims file and conducted 
further physical examination.  X-rays showed diffuse 
osteopenia, vertebral spondylosis, and degenerative joint 
disease of the articular facet joints of L4-S1.  The examiner 
diagnosed chronic low back pain with degenerative disc 
disease of L5-S1, limitation of range of motion due to pain 
with radiculopathy of the left lower extremity and diminished 
vibration, pin prick, and touch sensation on the left.  In 
response to Board remand directives, the examiner opined that 
the veteran currently suffers from degenerative disc disease 
and scoliosis of the lumbar spine.  He opined that it was at 
least as likely as not that such disability was due to pre-
existing scoliosis and not otherwise related to service.  He 
stated that there was no evidence that pre-existing scoliosis 
of the dorsal lumbar spine was aggravated by service and that 
there was no evidence of injury or trauma to the back during 
service. 

Attempts to secure private medical evidence covering the 
intervening years between service separation and the his 
appeal resulted in the addition of a July 1997 letter from 
his chiropractor.  The letter states that the veteran was 
treated for cervical radiculitis complicated by cervical 
degeneration in October 1989.  Attempts to obtain additional 
records met without success.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

After de novo review of the veteran's entire claims file, the 
Board is of the opinion that service connection for the 
veteran's back disability is not in order in this case.  
Although service medical records show that the veteran did 
suffer from back pain associated with his diagnosed pes 
cavus, his current back impairment has not been medically 
shown to be linked to such inservice complaints.  To the 
contrary, the most recent VA medical evidence disassociates 
the veteran's current degenerative disc disease and 
neurological radiculopathy from any inservice findings.  
Rather, the examiner was of the opinion that the veteran's 
current back impairment was related to scoliosis which pre-
existed his entrance into service.

Scoliosis was noted on his service enlistment examination 
report.  The VA examiner evaluating the veteran in March 1997 
specifically opined that such scoliosis was not aggravated by 
active duty service.  As indicated above, service connection 
on the basis of aggravation may only be granted where an 
increase in disability is shown to have occurred.  Although a 
veteran is entitled to service connection for a disease or 
injury aggravated by service, the presumption of aggravation 
is only applicable if the pre-service disability underwent an 
increase in severity during service.  Beverly v. Brown, 9 
Vet.App. 402, 405 (1996).  Temporary or intermittent flare-
ups during service of a preexisting injury or disease are not 
considered aggravation of the injury or disease unless the 
underlying condition, as contrasted to the symptoms, is 
worsened.  Verdon v. Brown, 8 Vet.App. 529, 536-37 (1996); 
Hunt v. Derwinski, 1 Vet.App. 292, 297 (1991).  

The Board acknowledges the veteran contentions regarding his 
belief that there exists an etiological link between his 
inservice back symptoms and current back disability.  
However, a lay person such as the veteran is competent under 
the law to describe symptoms he has seen or experienced, but 
he is not competent to render a diagnosis, or to offer a 
medical opinion attributing a disability to service, as this 
requires medical expertise.  Heuer v. Brown, 7 Vet.App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).  The 
clinical evidence from medical experts does not support the 
veteran's lay assertions.

In light of the totality of the medical evidence in this 
case, the Board must deny the claim for service connection 
for back disability as the preponderance of the evidence is 
against this claim.  38 U.S.C.A. § 5107. 









ORDER

Service connection for a back disability is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

